Exhibit 13 SUN BANCORP, INC. AND SUBSIDIARIES SELECTED FINANCIAL DATA (Dollars in thousands, except per share amounts) At or for the Years Ended December 31, Selected Balance Sheet Data Total assets $ Cash and investments Loans receivable, net of allowance for loan losses Total deposits Borrowings Junior subordinated debentures Shareholders’ equity Selected Results of Operations Interest income $ Interest expense Net interest income (Release of) provision for loan losses ) ) Net interest income after (release of) provision for loan losses Non-interest income Non-interest expense Income (loss) before income taxes ) ) ) Income tax (benefit) expense ) ) Net income (loss) available to common shareholders ) ) ) Per Share Data (1) Earnings (loss) per common share: Basic $ $ $ ) $ ) $ ) Diluted ) ) ) Book Value Selected Ratios Return on average assets % % )% )% )% Return on average equity ) ) ) Ratio of average equity to average assets Prior period data for 2013 and 2012 is retroactively adjusted for the impact of a 1-for-5 reverse stock split effective August11, 2014. 1 SUN BANCORP, INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (All dollar amounts except share and per share amounts presented in the tables are in thousands) ORGANIZATION OF INFORMATION Management’s Discussion and Analysis of Financial Condition and Results of Operations provides a narrative on the financial condition and results of operations and cash flows of Sun Bancorp, Inc. (the “Company”) and should be read in conjunction with the accompanying consolidated financial statements. It includes the following sections: • OVERVIEW • CRITICAL ACCOUNTING POLICIES, JUDGMENTS AND ESTIMATES • RECENT ACCOUNTING PRINCIPLES • RESULTS OF OPERATIONS • LIQUIDITY AND CAPITAL RESOURCES • MARKET RISK • FINANCIAL CONDITION • FORWARD-LOOKING STATEMENTS OVERVIEW General Overview The Company is a bank holding company headquartered in Mount Laurel, New Jersey, with its principal subsidiary being Sun National Bank (the “Bank”). At December31, 2016, the Company had total assets of $2.26 billion, total liabilities of $1.94 billion and total shareholders’ equity of $319.7 million. The Company’s principal business is to serve as a holding company for the Bank. As a registered bank holding company, the Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System (the “FRB”). As a national bank, the Bank is subject to the supervision and regulation of the Office of the Comptroller of the Currency (the “OCC”). As of December31, 2016, the Company had 35 locations primarily throughout New Jersey, including 30 branch offices. The Company also had one loan production office in New York. Through the Bank, the Company provides an array of community banking services to consumers, small businesses and mid-size companies. The Company’s lending services to businesses include term loans and lines of credit and commercial mortgages. The Company’s commercial deposit services include business checking and money market accounts and cash management solutions such as online banking, electronic bill payment and wire transfer services, lockbox services, remote deposit and controlled disbursement services. The Company’s consumer deposit services include checking accounts, savings accounts, money market accounts, certificates of deposit and individual retirement accounts. In addition, the Company, through its subsidiary, Prosperis Financial Solutions, LLC, offers client access to mutual funds, securities brokerage, annuities and investment advisory services. The Company’s lending services to consumers consist primarily of lines of credit of overdraft sweeps.During 2014 and in prior years, the Company offered residential mortgage loans, but completed its exit from this business in the second half of 2014. Additionally, the Company ceased its offering of home equity term loans, home equity lines of credit and installment loans at that time. The Company funds its lending activities primarily through retail, commercial and brokered deposits,the scheduled maturities of its investment portfolio and other wholesale funding sources. As a financial institution with a primary focus on traditional banking activities, the Company generates the majority of its revenue through net interest income, which is defined as the difference between interest income earned on loans and investments and interest paid on deposits and borrowings.Growth in net interest income is dependent upon the Company’s ability to prudently manage the balance sheet for growth, combined with how successfully it maintains or increases net interest margin, which is net interest income as a percentage of average interest-earning assets. The Company also generates revenue through fees earned on the various services and products offered to its customers.Offsetting these revenue sources are provisions for credit losses on loans, operating expenses and income taxes. 2 In June, 2014, the Board of Directors of the Company and the Bank approved a comprehensive strategic restructuring plan (the “Restructuring Plan”) to refocus on serving commercial borrowers in the communities in which the Bank operates. Pursuant to the Restructuring Plan, during 2014 and 2015, the Bank exited Sun Home Loans, its residential mortgage banking origination business and its healthcare and asset-based lending businesses, it sold seven branch locations in the Cape May County area to Sturdy Savings Bank and sold its Hammonton branch to Cape Bank. In addition, the Bank consolidated nine branch locations, significantly reduced classified asset and operating expense and declared of a 1-for-5 reverse stock split. Upon finalization of the branch consolidation in the third quarter of 2015, the Company’s Restructuring Plan was completed. On March 6, 2015, the Company completed the sale of seven branch locations to Sturdy Savings Bank. In accordance with the sale agreement, the Company sold $153.3 million of deposits, $63.8 million of loans, $4.0 million of fixed assets and $897 thousand of cash. The transaction resulted in a net cash payment of approximately $71.5 million by the Company to Sturdy Savings Bank. After transaction costs, the net gain on the branch sale transaction recorded by the Company in the first quarter of 2015 was $9.2 million.
